Case 4:17-cr-00676 Document 83 Filed on 03/26/19 in TXSD Page 1of15 |

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS

HOUSTON DIVISION
UNITED STATES OF AMERICA § CRIMINAL NO. H-17-676-4
§
Vv. §
§
JAVIER FLORES, §
Defendant. §

PLEA AGREEMENT
The United States of America, by and through Ryan K. Patrick, United States Attorney for
the Southern District of Texas, and Joe Porto and Heather Rae Winter, Assistant United States
Attorneys, and the defendant, Javier Flores (“Defendant”), and Defendant’s counsel, pursuant to
Rule 11(c)(1)(A) and 11(c)(1)(B) of the Federal Rules of Criminal Procedure, state that they have
entered into an agreement, the terms and conditions of which are as follows:
Defendant's Agreement
1. Defendant agrees to plead guilty to Counts One, Five, and Six of the Indictment. Counts
One and Five charge Defendant with Aiding and Abetting Aggravated Bank Robbery, in violation
of Title 18, United States Code, Sections 2113(a), (d) and 2. Count Six charges Defendant with
Aiding and Abetting Carry, Use and Brandishing of a Firearm in Furtherance of a Crime of
Violence, in violation of Title 18, United States Code, Sections 924(c)(1)(A)(ii) and 2. Defendant,
by entering this plea, agrees that he is waiving any right to have the facts that the law makes
essential to the punishment either charged in the indictment, or proved to a jury or proven beyond
a reasonable doubt.
Punishment Range
2. The statutory maximum penalty for each violation of Title 18, United States Code,

Sections 2113(a), (d) and 2, is imprisonment of not more than 25 years and a fine of not more than
Case 4:17-cr-00676 Document 83 Filed on 03/26/19 in TXSD Page 2 of 15

$250,000. Additionally, Defendant may receive a term of supervised release after imprisonment
of up to 5 years. See Title 18, United States Code, sections 3559(a)(3) and 3583(b)(2). The
statutory penalty for each violation of Title 18, United States Code, Sections 924(c)(1)(A)(ii) and
2, is imprisonment of not less than 7 years to life, to be served consecutive to any sentence pursuant
to Counts One and Five, and a fine of not more than $250,000. Additionally, Defendant may
receive a term of supervised release after imprisonment of up to 5 years. See Title 18, United
States Code, sections 3559(a)(3) and 3583(b)(2). Defendant acknowledges and understands that
if he should violate the conditions of any period of supervised release which may be imposed as
part of his sentence, then Defendant may be imprisoned for the entire term of supervised release,
without credit for time already served on the term of supervised release prior to such violation.
See Title 18, United Stated Code, sections 3559(a)(3) and 3583(e)(3). Defendant understands that
he cannot have the imposition or execution of the sentence suspended, nor is he eligible for parole.
Mandatory Special Assessment

3. Pursuant to Title 18, United States Code, section 3013(a)(2)(A), immediately after
sentencing, Defendant will pay to the Clerk of the United States District Court a special assessment
in the amount of one hundred dollars ($100.00) per count of conviction. The payment will be by
cashier’s check or money order, payable to the Clerk of the United States District Court, c/o District
Clerk’s Office, P.O. Box 61010, Houston, Texas 77208, Attention: Finance.

Waiver of Appeal and Collateral Review

4. Defendant is aware that Title 28, United States Code, section 1291, and Title 18, United

States Code, section 3742, afford a defendant the right to appeal the conviction and sentence

imposed. Defendant is also aware that Title 28, United States Code, section 2255, affords the right
Case 4:17-cr-00676 Document 83 Filed on 03/26/19 in TXSD Page 3 of 15

to contest or “collaterally attack” a conviction or sentence after the judgment of conviction and
sentence has become final. Defendant knowingly and voluntarily waives the right to appeal or
“collaterally attack” the conviction and sentence, except that Defendant does not waive the right
to raise a claim of ineffective assistance of counsel on direct appeal, if otherwise permitted, or on
collateral review in a motion under Title 28, United States Code, section 2255. In the event
Defendant files a notice of appeal following the imposition of the sentence or later collaterally
attacks his conviction or sentence, the United States will assert its rights under this agreement and
seek specific performance of these waivers.

5. In agreeing to these waivers, Defendant is aware that a sentence has not yet been
determined by the Court. Defendant is also aware that any estimate of the possible sentencing
range under the sentencing guidelines that he may have received from his counsel, the United
States or the Probation Office, is a prediction and not a promise, did not induce his guilty plea, and
is not binding on the United States, the Probation Office or the Court. The United States does not
make any promise or representation concerning what sentence the defendant will receive.
Defendant further understands and agrees that the United States Sentencing Guidelines are
“effectively advisory” to the Court. See United States v. Booker, 543 U.S. 220 (2005).
Accordingly, Defendant understands that, although the Court must consult the Sentencing
Guidelines and must take them into account when sentencing Defendant, the Court is not bound
to follow the Sentencing Guidelines nor sentence Defendant within the calculated guideline range.

6. Defendant understands and agrees that each and all waivers contained in the Agreement

are made in exchange for the concessions made by the United States in this plea agreement.
Case 4:17-cr-00676 Document 83 Filed on 03/26/19 in TXSD Page 4 of 15

Cooperation

7. The parties understand this agreement carries the potential for a motion for departure
under Section 5K1.1 of the Sentencing Guidelines. Defendant understands and agrees that whether
such a motion is filed will be determined solely by the United States through the United States
Attorney for the Southern District of Texas. Should Defendant’s cooperation, in the sole judgment
and discretion of the United States, amount to “substantial assistance,” the United States reserves
the sole right to file a motion for departure pursuant to Section 5K1.1 of the United States
Sentencing Guidelines. Defendant further agrees to persist in that plea through sentencing, fully
cooperate with the United States, not oppose the forfeiture of assets contemplated in paragraph 19
of this agreement. Defendant understands and agrees that the United States will request that
sentencing be deferred until that cooperation is complete.

8. Defendant understands and agrees that “fully cooperate,” as that term is used herein,
includes providing all information relating to any criminal activity known to Defendant, including
but not limited to robberies and fraud. Defendant understands that such information includes both
state and federal offenses arising therefrom. In that regard:

(a) Defendant agrees that this plea agreement binds only the United States

Attorney for the Southern District of Texas and Defendant; it does not bind any

other United States Attorney or any other unit of the Department of Justice;

(b) Defendant agrees to testify truthfully as a witness before a grand jury or in

any other judicial or administrative proceeding when called upon to do so by the

United States. Defendant further agrees to waive his Fifth Amendment privilege

against self-incrimination for the purpose of this agreement;

(c) Defendant agrees to voluntarily attend any interviews and conferences as
the United States may request;

(d) Defendant agrees to provide truthful, complete and accurate information
and testimony and understands any false statements made by the defendant to the

4
Case 4:17-cr-00676 Document 83 Filed on 03/26/19 in TXSD Page 5 of 15

Grand Jury or at any court proceeding (criminal or civil), or to a government agent
or attorney, can and will be prosecuted under the appropriate perjury, false
statement, or obstruction statutes;

(e) Defendant agrees to provide to the United States all documents in his
possession or under his control relating to all areas of inquiry and investigation; and

(f) Should the recommended departure, if any, not meet Defendant’s

expectations, the Defendant understands that he remains bound by the terms of this

agreement and cannot, for that reason alone, withdraw his plea.

The United States’ Agreements

9. The United States agrees to each of the following:

(a) If Defendant pleads guilty to Counts One, Five, and Six of the indictment

and persists in that plea through sentencing, and if the Court accepts this plea

agreement, the United States will move to dismiss any remaining counts of the

indictment at the time of sentencing; and

(b) ‘If the Court determines that Defendant qualifies for an adjustment under

section 3E1.1(a) of the United States Sentencing Guidelines, and the offense level

prior to operation of section 3E1.1(a) is 16 or greater, the United States will move

under section 3E1.1(b) for an additional one-level reduction because Defendant

timely notified authorities of his intent to plead guilty, thereby permitting the

United States to avoid preparing for trial and permitting the United States and the

Court to allocate their resources more efficiently.

Agreement Binding - Southern District of Texas Only

10. The United States Attorney’s Office for the Southern District of Texas agrees that it
will not further criminally prosecute Defendant in the Southern District of Texas for offenses
arising from conduct charged in the indictment. This plea agreement binds only the United States
Attorney’s Office for the Southern District of Texas and Defendant. It does not bind any other
United States Attorney’s Office. The United States Attorney’s Office for the Southern District of

Texas will bring this plea agreement and the full extent of Defendant’s cooperation to the attention

of other prosecuting offices, if requested.

 

 
Case 4:17-cr-00676 Document 83 Filed on 03/26/19 in TXSD Page 6 of 15

United States’ Non-Waiver of Appeal
11. The United States reserves the right to carry out its responsibilities under guidelines
sentencing. Specifically, the United States reserves the right:
(a) to bring its version of the facts of this case, including its evidence file and
any investigative files, to the attention of the Probation Office in connection with
that office’s preparation of a presentence report;

(b) to set forth or dispute sentencing factors or facts material to sentencing;

(c) to seek resolution of such factors or facts in conference with Defendant's
counsel and the Probation Office;

(d) to file a pleading relating to these issues, in accordance with section 6A1.2

of the United States Sentencing Guidelines and Title 18, United States Code,

section 3553(a); and

(e) to appeal the sentence imposed or the manner in which it was determined.

Sentence Determination

12. Defendant is aware that the sentence will be imposed after consideration of the United
States Sentencing Guidelines and Policy Statements, which are only advisory, as well as the
provisions of Title 18, United States Code, section 3553(a). Defendant nonetheless acknowledges
and agrees that the Court has authority to impose any sentence up to and including the statutory
maximum set for the offenses to which Defendant pleads guilty, and that the sentence to be
imposed is within the sole discretion of the sentencing judge after the Court has consulted the
applicable Sentencing Guidelines. Defendant understands and agrees that the parties’ positions
regarding the application of the Sentencing Guidelines do not bind the Court and that the sentence

imposed is within the discretion of the sentencing judge. If the Court should impose any sentence

up to the maximum established by statute, or should the Court order any or all of the sentences
Case 4:17-cr-00676 Document 83 Filed on 03/26/19 in TXSD Page 7 of 15

imposed to run consecutively, Defendant cannot, for that reason alone, withdraw a guilty plea, and
will remain bound to fulfill all of the obligations under this plea agreement.
Rights at Trial

13. Defendant understands that by entering into this agreement, he surrenders certain rights
as provided in this plea agreement. Defendant understands that the rights of a defendant include
the following:

(a) If Defendant persisted in a plea of not guilty to the charges, defendant would

have the right to a speedy jury trial with the assistance of counsel. The trial may

be conducted by a judge sitting without a jury if Defendant, the United States, and

the court all agree;

(b) At atrial, the United States would be required to present witnesses and other

evidence against Defendant. Defendant would have the opportunity to confront

those witnesses and his attorney would be allowed to cross-examine them. In turn,

Defendant could, but would not be required to, present witnesses and other

evidence on his own behalf. If the witnesses for Defendant would not appear

voluntarily, he could require their attendance through the subpoena power of the
court; and

(c) At atrial, Defendant could rely on a privilege against self-incrimination and

decline to testify, and no inference of guilt could be drawn from such refusal to

testify. However, if Defendant desired to do so, he could testify on his own behalf.

Factual Basis for Guilty Plea

14. Defendant is pleading guilty because he is in fact guilty of the charges contained in
Counts One, Five, and Six of the Indictment. If this case were to proceed to trial, the United States
could prove each element of the offenses beyond a reasonable doubt. The following facts, among
others, would be offered to establish Defendant’s guilt:

On June 2, 2017, the Prosperity Bank, located at 7950 Westheimer, in Houston, Texas, was

robbed at gunpoint by two black males at approximately 9:25am. Two black males, both with
Case 4:17-cr-00676 Document 83 Filed on 03/26/19 in TXSD Page 8 of 15

firearms, and wearing masks and gloves entered the bank. The door was engaged with a manually
activated lock so customers have to be buzzed in, but a bank employee stated she buzzed them in
out of habit before looking up to see the robbers. They ordered all employees to the floor. The
first suspect jumped the teller counter and ordered the teller to put all the money in a black zipper
bag, while the other suspect paced around the lobby waving his gun. The bank employees complied
with the robbers demands, fearing for their lives. The suspects then fled on foot, running
northbound through the parking lot before jumping a fence and fleeing in a sedan. A witness
observed a gray Honda Accord acting suspiciously in the Fedex parking lot before leaving, and
the driver was wearing a hoodie. The total amount stolen was $40,645. At the time of the robbery,
the Prosperity Bank was insured by the Federal Deposit Insurance Corporation.

Following a string of bank robberies and press coverage of surveillance videos, a tip was
received that the robber shown in the surveillance footage was Perry Fluellen. In June 2017, FBI
then engaged HPD’s Criminal Apprehension Team in an effort to locate Fluellen and the gray
Honda Accord that had been used in previous robberies. On June 20, 2017, Sgt. Kerry Richards
and his team located the gray Honda Accord at the Alexan Ashford Apartments, located at 1200
Dairy Ashford and began surveilling its movements. On the night of June 20, 2017, members of
the CAT team observed Perry Fluellen, and subjects later identified as Javier FLORES and
Brandon Carter meet and converse for 30 minutes in the parking lot of 1200 Dairy Ashford before
going their separate ways. Fluellen left in a red Nissan, bearing paper tag no. 68G0704.

At approximately 8:35am on June 21, 2017, officers observed Fluellen walking towards
the gray Accord parked in the complex, carrying a pink bag. As the Accord pulled out of the

apartment parking lot, it briefly pulled next to a Lincoln MKS. At this time, Brandon Carter
Case 4:17-cr-00676 Document 83 Filed on 03/26/19 in TXSD Page 9 of 15

entered the driver side of the Accord. Then, the Accord, with Carter and Fluellen, and Lincoln
MKS, with FLORES and the man later identified as Steve Malala pulled off together with the
Accord following the Lincoln.

The vehicle left 1200 Dairy Ashford and drove to a nearby Exxon gas station where the
driver of the gray Accord, Brandon Carter, met with the driver of a black Lincoln MKS, Javier
FLORES, and exchanged something. The vehicles then drove down the Katy Freeway in tandem.
The vehicles flanked a BBVA Compass Bank, located at 333 S. Fry Road, Katy, Texas. The
Lincoln backed into a parking spot at McDonald’s with a clear line of sight to the front doors of
the bank. The Accord then pulled up to the bank and the passenger of the Accord then entered the
bank masked and armed, robbing it. The suspect ran out of the bank getting back into the Accord
and both the Lincoln and Accord left the area together.

In the bank, the employees stated that at 9:30am, a black male entered the bank, demanding
everybody “get down!” The suspect had a black duffle bag, black handgun and pointed the gun at
people in the bank, causing them to fear for their lives. The suspect jumped over the teller counter
and stole from the teller drawers. He took a band of money containing a GPS tracker and bait
bills. A list of bait bills taken by the robber was also provided to police. The total loss to the bank
was $4,013. At the time of this robbery, the BBVA Compass Bank was insured by the Federal
Deposit Insurance Corporation.

Following the robbery, officers pulled in behind the Accord at I-10 and S. Dairy Ashford.
The vehicle exited I-10 and Fluellen threw out the money band with the tracker. This money was
recovered by officers. The vehicle then pulled into a hotel parking lot and turned toward the

Alexan Apartments. The Accord came to an abrupt stop in the parking lot and Carter and Fluellen
Case 4:17-cr-00676 Document 83 Filed on 03/26/19 in TXSD Page 10 of 15

took off on foot. The suspects jumped the fence and were taken into custody within the apartment
complex. On the route ran by Fluellen and Carter a pink bag and black zipper bag were recovered.
Inside the black bag, officers found mixed bills of US currency, including bait bills stolen from
the BBVA Compass bank, cash straps, sunglasses, marijuana, and a Firestar .40 caliber pistol
loaded with .40 caliber ammunition. In the pink bag dropped by Fluellen, a Houston Texans
hoodie, gloves, gray sweat paints and bandana were discovered. These items matches the clothing
worn by the robbery suspect at the BBVA.

In a post-arrest statement, Fluellen admitted to his involvement in several robberies. He
admitted that on June 2, 2017, FLORES chose the Prosperity Bank to rob, and Fluellen went in
with Brandon Carter. He said he had a gun, but Carter did not. On June 21, Fluellen said that he
drove out to Katy with Carter, and FLORES called Carter and said the BBVA looked like a good
bank. Fluellen went in, and after the robbery, he threw the money with the tracker out. Carter was
driving the getaway vehicle.

In a post-arrest statement, Malala stated that FLORES asked him to “watch his boys” and
to watch the bank. They met up with the Accord at the Exxon gas station, and FLORES stayed on
the phone with Carter and Fluellen on the way to the bank. FLORES was telling them what to do
and told him “Go now, go now.” Malala was going to be paid for being a look out.

Agents obtained cell phone records, putting FLORES and Carter’s phones in the area of
the Prosperity Bank at the time of the robbery on June 2, 2017. A call was connected from
FLORES’s phone to Carter’s phone for over 30 minutes in the vicinity of the bank at 9:06 am,

during the time of the robbery.

10
Case 4:17-cr-00676 Document 83 Filed on 03/26/19 in TXSD Page 11 of 15

Breach of Plea Agreement

15. If Defendant should fail in any way to fulfill completely all of the obligations under
this plea agreement, the United States will be released from its obligations under the plea
agreement, and Defendant’s plea and sentence will stand. If at any time Defendant retains,
conceals, or disposes of assets in violation of this plea agreement, or if Defendant knowingly
withholds evidence or is otherwise not completely truthful with the United States, then the United
States may move the Court to set aside the guilty plea and reinstate prosecution. Any information
and documents that have been disclosed by Defendant, whether prior to or subsequent to this plea

agreement, and all leads derived therefrom, will be used against defendant in any prosecution.

_ Restitution, Forfeiture, and Fines — Generally

16. This Plea Agreement is being entered into by the United States on the basis of
Defendant’s express representation that he will make a full and complete disclosure of all assets
over which he exercises direct or indirect control, or in which he has any financial interest.
Defendant agrees not to dispose of any assets or take any action that would effect a transfer of
property in which he has an interest, unless Defendant obtains the prior written permission of the
United States.

17. Defendant agrees to make complete financial disclosure by truthfully executing a
sworn financial statement (Form OBD-500 or similar form) within 14 days of signing this plea
agreement. Defendant agrees to authorize the release of all financial information requested by the
United States, including, but not limited to, executing authorization forms permitting the United

States to obtain tax information, bank account records, credit histories, and social security

11
Case 4:17-cr-00676 Document 83 Filed on 03/26/19 in TXSD Page 12 of 15

information. Defendant agrees to discuss and answer any questions by the United States relating
to Defendant’s complete financial disclosure.

18. Defendant agrees to take all steps necessary to pass clear title to forfeitable assets to
the United States and to assist fully in the collection of restitution and fines, including, but not
limited to, surrendering title, executing a warranty deed, signing a consent decree, stipulating to
facts regarding the transfer of title and the basis for the forfeiture, and signing any other documents
necessary to effectuate such transfer. Defendant also agrees to direct any banks which have
custody of his assets to deliver all funds and records of such assets to the United States.

19. Defendant understands that forfeiture, restitution, and fines are separate components
of sentencing and are separate obligations.

Restitution

20. Defendant agrees to pay full restitution to the victims regardless of the counts of
conviction. Defendant understands and agrees that the Court will determine the amount of
restitution to fully compensate the victims. Defendant agrees that restitution imposed by the Court
will be due and payable immediately and that Defendant will not attempt to avoid or delay
payment. Subject to the provisions of this agreement, Defendant waives the right to challenge in
any manner, including by direct appeal or in a collateral proceeding, the restitution order imposed
by the Court.

Fines

21. Defendant understands that under the Sentencing Guidelines the Court is permitted to

order Defendant to pay a fine that is sufficient to reimburse the government for the costs of any

imprisonment or term of supervised release, if any. Defendant agrees that any fine imposed by the

12
Case 4:17-cr-00676 Document 83 Filed on 03/26/19 in TXSD Page 13 of 15

Court will be due and payable immediately, and Defendant will not attempt to avoid or delay
payment. Subject to the provisions of this agreement, Defendant waives the right to challenge the
fine in any manner, including by direct appeal or in a collateral proceeding.
Complete Agreement

22. This written plea agreement, consisting of 15 pages, including the attached addendum
of Defendant and his attorney, constitutes the complete plea agreement between the United States,
Defendant, and Defendant’s counsel. No promises or representations have been made by the
United States except as set forth in writing in this plea agreement. Defendant acknowledges that
no threats have been made against him and that he is pleading guilty freely and voluntarily because

he is guilty.

[INTENTIONALLY LEFT BLANK]

13
Case 4:17-cr-00676 Document 83 Filed on 03/26/19 in TXSD Page 14 of 15

23. Any modification of this plea agreement must be in writing and signed by all parties.

Filed at Houston, Texas, on Mancn BE , 2019.

\a tn:
Defefdaint

Subscribed and sworn to before me on Mar ch Lb , 2019.

 

DAVID J. BRADLEY, Clerk
UNITED STATES DISTRICT CLERK

By: (Rada Bowe.
Deputy United States District Clerk

APPROVED:

RYAN K. PATRICK
United States Attorney

      

yy
Assistant United States Attorney
Southern District of Texas

Attorney for Defendant

14
Case 4:17-cr-00676 Document 83 Filed on 03/26/19 in TXSD Page 15 of 15

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS

HOUSTON DIVISION
UNITED STATES OF AMERICA § CRIMINAL NO. H-17-676-4
§
Vv. §
§
JAVIER FLORES, §
Defendant. §

PLEA AGREEMENT -- ADDENDUM
[have fully explained to Defendant his rights with respect to the pending indictment. I have
reviewed the provisions of the United States Sentencing Commission’s Guidelines Manual and
Policy Statements and I have fully and carefully explained to Defendant the provisions of those
Guidelines which may apply in this case. I have also explained to Defendant that the Sentencing
Guidelines are only advisory and the court may sentence Defendant up to the maximum allowed
by statute per count of conviction. Further, I have carefully reviewed every part of this plea

agreement with Defendant. To my knowledge, Defendant’s decision to enter into this agreement

 

 

I have consulted with my attorney and fully understand all my rights with respect to the
indictment pending against me. My attorney has fully explained, and I understand, all my rights
with respect to the provisions of the United States Sentencing Commission’s Guidelines Manual
which may apply in my case. I have read and carefully reviewed every part of this plea agreement
with my attorney. I understand this agreement and I voluntarily agree to its terms.

\, A: S-22-ZNe

Dafgndant Date
15
